                   STEPHAN E. KYLE (SBN 158075)
               1   KYLE LAW CORPORATION
                   465 California Street, 5th Floor
               2   San Francisco, CA 94104
                   Telephone:     (415) 839-8100
               3   Facsimile:     (415) 839-8189
               4   Attorneys for Plaintiff
                   JASON EVERETT THOMPSON
               5

               6

               7
                                        IN THE UNITED STATES BANKRUPTCY COURT
               8
                                             NORTHERN DISTRICT OF CALIFORNIA
               9
                                                      SANTA ROSA DIVISION
              10

              11   In re:                                            Case No.: 11-13214-AJ
              12   DEAN GREGORY ASIMOS,                              Chapter 7
              13                         Debtor.                     Adv. Case No. 14-01018 CN
              14
                                                                     JOINT STATUS REPORT AND
              15                                                     STIPULATED MOTION TO
                                                                     CONTINUE TRIAL DATE
              16
                   JASON EVERETT THOMPSON,
              17
                                         Plaintiff,
              18
                            v.
              19
                   DEAN GREGORY ASIMOS,                              Judge: Hon. Charles Novak
              20
                                         Defendant.
              21

              22

              23            WHEREAS, on August 20, 2014, the Court entered the Scheduling Conference Order

              24   and Notice of Trial, which set February 18, 2015 as the initial trial date for this adversary

              25   proceeding [A.P. Dkt. No. 17];
              26
                            WHEREAS, on January 16, 2015, the Court entered the Order Granting Stipulated
   Kyle
   Law
              27
Corporation        Motion To Continue Trial Date, which set November 18, 2015 as the trial date for this
              28
                                                                   -1-
                                                      IN RE: DEAN GREGORY ASIMOS
              Case: 14-01018     Doc# 42                   CASEEntered:
                                             Filed: 11/02/18    NO. 11-13214-AJ
                                                                         11/02/18 11:02:06       Page 1 of 5
                   adversary proceeding and October 16, 2015 as the deadline for all depositions and other
               1

               2   discovery [A.P. Dkt. No. 21];

               3          WHEREAS, on September 9, 2015, the Court entered the Order Granting Stipulated
               4
                   Motion To Further Continue Trial Date, which set May 18, 2016 as the trial date for this
               5
                   adversary proceeding and April 18, 2016 as the deadline for all depositions and other discovery
               6
                   [A.P. Dkt. No. 23];
               7

               8          WHEREAS, on February 18, 2016, the Court entered the Order Granting Stipulated

               9   Motion To Further Continue Trial Date, which set November 16, 2016 as the trial date for this
              10
                   adversary proceeding and October 17, 2016 as the deadline for all depositions and other
              11
                   discovery [A.P. Dkt. No. 25];
              12
                          WHEREAS, on September 26, 2016, the Court entered the Order Granting Stipulated
              13

              14   Motion To Further Continue Trial Date, which set May 17, 2017 as the trial date (the “Trial

              15   Date”) for this adversary proceeding and April 17, 2017 as the deadline for all depositions and
              16
                   other discovery (the “Discovery Deadline”) [A.P. Dkt. No. 27];
              17
                          WHEREAS, on March 19, 2017, the Court entered the Order Granting Stipulated
              18
                   Motion To Further Continue Trial Date, which set February 21, 2018 as the trial date (the “Trial
              19

              20   Date”) for this adversary proceeding and January 22, 2018 as the deadline for all depositions

              21   and other discovery (the “Discovery Deadline”) [A.P. Dkt. No. 30];
              22
                          WHEREAS, On February 13, 2018, the Court entered the Order Granting Continuance
              23
                   of the hearing on the Stipulated Motion to Further Continue Trial Date and Status Conference
              24
                   which was set for October 17, 2018 [A.P. Dkt. No. 38];
              25

              26          WHEREAS, the Order Granting Stipulated Motion To Further Continue Trial Date was
   Kyle
   Law
              27   entered as a result of debtor Dean Gregory Asimos’ appeal in the California Court of Appeal,
Corporation
              28
                   First Appellate District (Court of Appeal Case No. A140096) (the “First Appeal”) remaining
                                                                 -2-
                                                    IN RE: DEAN GREGORY ASIMOS
              Case: 14-01018    Doc# 42                  CASEEntered:
                                           Filed: 11/02/18    NO. 11-13214-AJ
                                                                       11/02/18 11:02:06      Page 2 of 5
                   unresolved;
               1

               2          WHEREAS, the debtor Dean Gregory Asimos filed a second appeal in the California

               3   Court of Appeal, First Appellate District (Court of Appeal Case No. A147960) (the “Second
               4
                   Appeal”) arising out of the same trial court action, wherein he has appealed the Order Granting
               5
                   Motion For Attorneys’ Fees And Costs Following Judgment Of Contempt, entered by the San
               6
                   Francisco Superior Court (Case No. CGC-11-514980) on February 4, 2016;
               7

               8          WHEREAS, on December 15, 2016, the California Court of Appeal filed its decision in

               9   the First Appeal, which, among other things, remanded the case to the trial court for a further
              10
                   determination on damages;
              11
                          WHEREAS, on February 22, 2017, the California Court of Appeal issued its remittitur
              12
                   in the First Appeal and the decision of the Court became final, thereby restoring the trial court’s
              13

              14   jurisdiction over the matter such that it shall, on remand, render a further determination on

              15   damages as well as hear further motions filed by the parties in connection therewith;
              16
                          WHEREAS, on June 7, 2017, the trial court granted in-substantial-part, plaintiff Jason
              17
                   Everett Thompson’s Motion for Attorney’s Fees in the First Appeal and denied defendant Dean
              18
                   Gregory Asimos’ Motion for Attorney’s Fees in the First Appeal;
              19

              20          WHEREAS, On September 5, 2018 the California Court of Appeal filed its decision on

              21   the Second Appeal which affirmed the Trial Court’s February 24, 2016 Order;
              22
                          WHEREAS, the parties are still awaiting issuance of the Remittitur in the Second
              23
                   Appeal, at which time further court proceedings will be required to set the amount of attorneys’
              24
                   fees and costs to be awarded to plaintiff Jason Everett Thompson;
              25

              26          WHEREAS, On September 13, 2018, the Court continued the hearing on the Stipulated
   Kyle
   Law
              27   Motion To Continue Trial Date and Status Conference, which was set for October 17, 2018, to
Corporation
              28
                   November 7, 2018;
                                                                  -3-
                                                     IN RE: DEAN GREGORY ASIMOS
              Case: 14-01018     Doc# 42                  CASEEntered:
                                            Filed: 11/02/18    NO. 11-13214-AJ
                                                                        11/02/18 11:02:06       Page 3 of 5
                          WHEREAS, counsel for Mr. Thompson is scheduled as lead counsel for a 7-day AAA
               1

               2   binding arbitration scheduled to commence on November 6, 2018 and will be unavailable for

               3   the continued hearing scheduled for November 7, 2018;
               4
                          WHEREAS, the parties request that the Trial Date and associated dates be set no sooner
               5
                   than August 15, 2019 in order to allow sufficient time for the Court of Appeal to issue its
               6
                   Remittitur and the attorneys’ fees motions to be heard in the trial court;
               7

               8          WHEREAS, counsel for plaintiff Jason Everett Thompson request that the November 7,

               9   2018 hearing be continued to a date after November 19, 2018 if the Court requires appearance
              10
                   of the parties at this time;
              11
                          WHEREAS, plaintiff Jason Everett Thompson’s adversary complaint seeks a
              12
                   determination of nondischargeability of certain debts included in the Superior Court judgment,
              13

              14   in whole or in part, under 11 U.S.C. § 523(a)(6), which remains subject to debtor Dean Gregory

              15   Asimos’ appeal and the damages determination to made on remand, thus rendering the
              16
                   decisions of the Court of Appeal and the trial court essential to determining whether there is any
              17
                   potentially dischargeable debt involved in this adversary proceeding;
              18
                          WHEREAS, proceeding to trial prior to resolution of the matters before the California
              19

              20   Court of Appeal and the Superior Court would produce potentially duplicitous and unnecessary

              21   litigation, thereby wasting judicial resources;
              22
                          NOW THEREFORE, the undersigned parties hereby stipulate to the foregoing recitals
              23
                   and respectfully request that the Trial Date and related discovery and briefing deadlines be
              24
                   further continued until August 15, 2019 in order to allow additional time for the Remittitur to be
              25

              26   issued by the California Court of Appeal in the Second Appeal and the post-appeal attorneys’
   Kyle
   Law
              27   fees motion to be heard by the trial court.
Corporation
              28
                                                                    -4-
                                                       IN RE: DEAN GREGORY ASIMOS
              Case: 14-01018     Doc# 42                    CASEEntered:
                                              Filed: 11/02/18    NO. 11-13214-AJ
                                                                          11/02/18 11:02:06     Page 4 of 5
                   DATED: November 2, 2018
               1

               2                                          KYLE LAW CORPORATION

               3

               4
                                                          By /s/ Stephan E. Kyle
               5                                          Stephan E. Kyle, Esq.
                                                          Attorneys for Jason Everett Thompson
               6

               7
                   DATED: November 2, 2018
               8
                                                          SAGARIA LAW, P.C.
               9
              10

              11                                          By /s/ Joseph Angelo
                                                          Joseph Angelo, Esq.
              12                                          Attorneys for Dean Gregory Asimos
              13

              14

              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26
   Kyle
   Law
              27
Corporation
              28
                                                               -5-
                                                  IN RE: DEAN GREGORY ASIMOS
              Case: 14-01018   Doc# 42                 CASEEntered:
                                         Filed: 11/02/18    NO. 11-13214-AJ
                                                                     11/02/18 11:02:06   Page 5 of 5
